AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                     for the_
                                                        Eastern District of Washington


                    PAMELA BAUGHER,                                    )
                             Plaintiff                                 )
                                v.                                     )      Civil Action No. 4:17-CV-5190-TOR
                                                                       )
                                                                       )
          WASHINGTON STATE UNIVERSITY,
                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s complaint is DISMISSED WITH PREJUDICE and without an award of costs or attorney’s fees to either party
’
              at either the trial level or on appeal.




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge              THOMAS O. RICE                                                 upon the parties' Stipulated Motion
       to Dismiss (ECF No. 39).


Date: February 26, 2019                                                     CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Bridgette Fortenberry
                                                                                          (By) Deputy Clerk

                                                                             Bridgette Fortenberry
